1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   PAUL LEHR and COLLEEN LEHR,           No. 2:17-cv-1188 WBS AC
13               Plaintiffs,

14       v.                                ORDER RE: DEFNDANTS FRANK M.
                                           PERRI’S AND PERRI ELECTRIC
15   FRANK M. PERRI; PERRI ELECTRIC,       INC.’S REQUEST FOR ATTORNEYS’
     INC., a California Corporation;       FEES AND COSTS
16   PERRI ELECTRIC INC. PROFIT
     SHARING PLAN; PERRI ELECTRIC
17   INC. PROFIT SHARING TRUST FUND;
     and DOES 1-50,
18
                 Defendants.
19

20
                               ----oo0oo----
21

22            Plaintiffs Paul and Colleen Lehr brought this action
23   against defendants Frank M. Perri (“Frank Jr.”), Perri Electric,
24   Inc. (“Perri Electric”), Perri Electric Inc. Profit Sharing Plan,
25   Perri Electric Inc. Profit Sharing Trust Fund, and Does 1-50,
26   alleging violations of the Employee Retirement Security Act of
27   1974 (“ERISA”), 29 U.S.C. §§ § 1001 et seq.    Before the court is
28
                                       1
1    defendants Frank Jr.’s and Perri Electric’s Motion for Attorneys’

2    Fees and Bill of Costs.        (Docket Nos. 57 & 58.)

3    I.    Background

4                 This court described much of the factual and procedural

5    background to the lawsuit in its order on summary judgment.

6    (Mem. & Order: Re Mot. for Summ. J. (“Summ. J. Order”) (Docket

7    No. 56).)    The court granted moving defendants’ motion for

8    summary judgment on the grounds that plaintiffs lacked statutory

9    standing under ERISA.     (See id. at 13.)     In light of the judgment

10   in their favor, moving defendants now move for attorneys’ fees

11   and costs.

12   II.   Discussion

13         A.     Attorneys’ Fees

14                ERISA provides that “[i]n any action under this

15   subchapter (other than an action described in paragraph (2))1 by

16   a participant, beneficiary, or fiduciary, the court in its

17   discretion may allow a reasonable attorney’s fee and costs of

18   action to either party.”       29 U.S.C. § 1132(g)(1).   By its express

19   terms, the statute authorizes an award of attorneys’ fees “only

20   when the action is brought by one of the parties enumerated in §
21   1132(g)(1).”     See Corder v. Howard Johnson & Co., 53 F.3d 225,

22   229 (9th Cir. 1994).

23                The court previously found that plaintiffs are not any

24   of the parties enumerated in Section 1132(g)(1).         On summary

25         1   Paragraph 2 of 29 U.S.C. § 1132(g) provides for
26   mandatory attorneys’ fees and costs in actions for the payment of
     delinquent contributions under 29 U.S.C. § 1145. See 29 U.S.C. §
27   1132(g)(2). The parties agree that this subdivision is not
     applicable in this case. (See Defs.’ Mem. at 4 (Docket No. 59);
28   Pls.’ Opp’n at 2 (Docket No. 95).)
                                     2
1    judgment, the court held that Colleen Lehr did not have standing

2    under ERISA as a plan participant because she lacked a colorable

3    claim to vested benefits.     (See Summ. J. Order at 11-13.)

4    Consequently, the court concluded that Paul Lehr did not have

5    standing either because his standing, as Colleen’s spouse and

6    beneficiary, was dependent on her status as a plan participant.

7    (See id. at 13 n.9.)

8              Ninth Circuit case law recognizes two exceptions to

9    this general rule.     The first exception allows a court to “assess

10   attorney’s fees against a multi-employer benefit plan that

11   unsuccessfully sues an employer for non-payment of ERISA

12   contributions.”    Corder, 53 F.3d at 230 (citing Carpenters S.

13   Cal. Admin. Corp. v. Russell, 726 F.2d 1410, 1415-16 (9th Cir.

14   1984)).   The second exception authorizes courts to award

15   attorneys’ fees against a party who “survives summary judgment

16   and actually tries its case on the colorable theory that it is

17   one of the enumerated parties specified in § 1132(g)(1)” and then

18   “fails to prevail on that ground because its claim lacks any

19   evidentiary basis.”     Id. at 230-31 (citing Credit Managers Ass’n

20   of S. California v. Kennesaw Life & Accident Ins. Co., 25 F.3d
21   743, 747 (9th Cir. 1994)).

22             The first exception does not apply because moving

23   defendants do not seek an award of fees against a multi-employer

24   benefit plan.    Moreover, moving defendants cannot rely on the

25   second exception created in Credit Managers.     For this exception

26   to apply, plaintiffs must have survived summary judgment on the
27   theory that they are one of the parties enumerated in Section

28   1132(g)(1).     See Corder, 53 F.3d at 230-31 (holding that this is
                                        3
1    a requirement for the Credit Managers exception to apply)2; see

2    also Lifecare Mgmt. Servs., LLC v. Zenith Am. Sols., Inc., No.

3    3:15-cv-00307 RCJ VPC, 2017 WL 2587602, at *2 (D. Nev. June 14,

4    2017) (“Corder establishes that before attorneys’ fees may be

5    awarded against a plaintiff in an ERISA action, the plaintiff

6    must at least survive summary judgment on the possibility that it

7    is an enumerated party under § 1132(g).” (emphasis in original)).

8    Because the court’s found on summary judgment that plaintiffs

9    lacked standing under Section 1132, this court lacks authority to

10   award moving defendants fees.    See Corder, 53 F.3d at 231.

11             Accordingly, this court must deny moving defendants’

12   motion for attorneys’ fees.

13        B.   Costs

14             Rule 54(d)(1) of the Federal Rules of Civil Procedure

15   governs the taxation of costs, which are generally subject to

16   limits set under 28 U.S.C. § 1920.    See 28 U.S.C. § 1920

17   (enumerating taxable costs); Fed. R. Civ. P. 54(d)(1) (“Unless a

18   federal statute, these rules, or a court order provides

19   otherwise, costs--other than attorney’s fees-should be allowed to

20   the prevailing party.”); Crawford Fitting Co. v. J.T. Gibbons,
21   Inc., 482 U.S. 437, 440-45 (1987) (limiting taxable costs to

22   those enumerated in § 1920).    While 29 U.S.C. § 1132(g)(1) is

23   another federal statute that provides for costs in applicable

24   ERISA actions, the Ninth Circuit has held that “it does not

25        2    While moving defendants acknowledge that Corder
26   contains such a requirement, they argue that “the ruling in
     Credit Managers is not so strict.” (See Defs.’ Reply at 2
27   (Docket No. 96).) However, Corder binds this court as the later
     and controlling authority. See Miller v. Gammie, 335 F.3d 889,
28   893 (9th Cir. 2003) (en banc).
                                     4
1    necessarily preclude an award of costs pursuant to Rule 54(d)(1)

2    or make an award of costs pursuant to Rule 54(d)(1) superfluous.”

3    See Quan v. Comput. Scis. Corp., 623 F.3d 870, 888 (9th Cir.

4    2010), abrogated on other grounds, Fifth Third Bancorp v.

5    Dudenhoeffer, 573 U.S. 409 (2014).

6                 This court has discretion in determining whether to

7    allow certain costs.     See Amarel v. Connell, 102 F.3d 1494, 1523

8    (9th Cir. 1996) (district court has discretion to determine what

9    constitutes a taxable cost within the meaning of § 1920).

10   However, Rule 54(d)(1) creates a presumption in favor of awarding

11   costs to prevailing parties and the losing party must show why

12   costs should not be awarded.     See Save Our Valley v. Sound

13   Transit, 335 F.3d 932, 944 (9th Cir. 2003); see also Russian

14   River Watershed Prot. Comm. v. City of Santa Rosa, 142 F.3d 1136,

15   1144 (9th Cir. 1998) (noting that the presumption “may only be

16   overcome by pointing to some impropriety on the part of the

17   prevailing party”).

18                Moving defendants are clearly prevailing parties under

19   Rule 54, having received a complete grant of summary judgment.

20   See Quan, 623 F.3d at 889; Bommarito v. Nw. Mut. Life Ins. Co.,
21   No. 2:15-cv-1187 WBS DB, 2018 WL 4657243, at *1 (E.D. Cal. Sept.

22   26, 2018).    Moving defendants’ bill of costs totals $180.84.

23   They itemize $164.64 in transcript fees and $16.20 for the costs

24   of making copies.     Plaintiffs have not filed any objections and

25   the court finds these costs to be proper.     Transcript fees and

26   copying costs are encompassed by 28 U.S.C. §§ 1920(2) and 1920(4)
27   respectively.     And the specific items were necessarily obtained

28   for use in this case.     See Alflex Corp. v. Underwriters Labs.,
                                        5
1    Inc., 914 F.2d 175, 177 (9th Cir. 1990).

2              Accordingly, the court will allow $180.84 in costs for

3    moving defendants.

4              IT IS THEREFORE ORDERED that Frank M. Perri’s and Perri

5    Electric, Inc.’s Motion for Attorneys’ Fees (Docket No. 58) be,

6    and the same hereby is, DENIED.

7              IT IS FURTHER ORDERED that Frank M. Perri’s and Perri

8    Electric, Inc.’s request for costs (Docket No. 57) be, and the

9    same hereby is, GRANTED.   Costs shall be taxed against plaintiffs

10   in the sum of $180.84.

11   Dated:   August 21, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       6
